DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 is objected to because of the following informalities:  
Claim 1 recites “…or an additional net bandwidth for a new hardware, wherein the method of operating multi-time search analytics for the additional net bandwidth for new hardware comprises following steps of:…”. Page 9 of the specification disclose “Multi-time search analytics, characterized in that it comprises following process steps of…” The Examiner believes that the second “the additional net bandwidth for new hardware” should be cancelled. So the claim should be amended as: “…or an additional net bandwidth for a new hardware, wherein the method of operating multi-time search analytics 
Claim 1 also recites “…a second broadcast with a camera” 
Although the claim is supported, see pages 4-9 of the specification, the Examiner is suggesting to make the following change to the claim: 
Change “a second large data index” to “additional data index” because “a first large data index” is not recited in the claim. 
Change “a third additional software for indexing and analytics” to “a 

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second broadcast with a camera”. The dictionary define “broadcast” as “a radio or television program or transmission” when “broadcast” is a noun. So the meaning of “a second broadcast with a camera” is not clear. 
Claims 2-18 are also affected. 





Allowable Subject Matter
Claims 1-18 are allowed over prior arts. 
Prior Arts: 
Sharma (US 2011/0221895) discloses a video analytics component has capabilities range from video motion detection in which motion is detected with respect to a fixed background model to people counting, detection of objects crossing lines or areas of interest, vehicle license plate recognition, object tracking, facial recognition, and activating alarms or taking other actions to alert security personnel, etc.
Citerin (US 2018/032819) teaches, see paragraph 6, cameras that can handle triggering alarm, face recognition, license plate recognition (LPR) and abnormal behavior detection. 
	Chen et al (US 2018/0033152) teach, see paragraph 58, an Intelligent Video Motion Detector by detecting moving objects and by tracking moving object and performs various types of recognition functions, such as face detection and recognition, license plate recognition, object recognition and detect event of interest and sends an alert or alarm to a central control room to alert a user of the event of interest. 

	There’s no teaching or suggestion in the prior arts for the claimed steps for multi-time search. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484